DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/20/2021 has been entered.
 
Status of Application, Amendments, And/Or Claims
The Applicants amendments/remarks received 9/20/2021 are acknowledged.  Claims 1 and 30 are amended; claims 23-29 are canceled; claims 32-33 are new; no claims are withdrawn; claims 1-22 and 30-33 are pending and have been examined on the merits.

Claim Rejections - 35 USC § 103
The rejection of claims 1-9, 17-20 and 30-31 under 35 U.S.C. § 103(a) over Mansour et al., US 2009/0300976 (cite A, PTO-892, 11/2/2020; herein “Mansour 2009”) in view of Mansour et al., US Patent 5059404, issued 10/22/1991 (Cite D48, IDS, 3/10/2020; herein “Mansour 1991”) and Zanichelli et al., US 2009/0220395 (cite A, PTO-892, 3/18/2021; herein “Zanichelli”) as set forth at pp. 4-13 of the previous Office Action is withdrawn in view of the amendment of the claims.  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 

Claims 1-9, 17-20 and 30-33 are rejected under 35 U.S.C. 103 as being unpatentable over Mansour et al., US 2009/0300976 (cite A, PTO-892, 11/2/2020; herein “Mansour 2009”) in view of Mansour et al., US Patent 5059404, issued 10/22/1991 (Cite D48, IDS, 3/10/2020; herein “Mansour 1991”) and Knight et al., US 2021/0009412 (cite A, attached PTO-892; herein “Knight”).
Mansour 2009 teaches methods for producing liquid fuels and chemicals from carbonaceous material comprising steam reforming carbonaceous material to produce syngas which is used to produce liquid fuels and chemicals (Abst.).  Mansour 2009 teaches [0041] that the steam reforming of carbonaceous materials to produce the syngas is done as in Mansour et al., US Patent 5059404 (herein “Mansour 1991”).
Mansour 1991 teaches converting carbonaceous material into combustible gas (syngas) by providing a steam reformer having a plurality of pulse combustion heat exchangers in thermal contact with a particulate heat transfer material, introducing carbonaceous material into the steam reformer along with superheated steam and combusting a fuel gas in the pulse combustion heat exchangers to thereby indirectly heat the particulate heat transfer material and cause the carbonaceous material to react with the superheated steam and produce a first reactor product gas which includes at i.e. in a hydrocarbon reformer, reacting the first reactor product gas with an oxygen-containing gas (i.e. steam) to produce an improved syngas having a higher concentration of carbon monoxide and a lower concentration of hydrocarbons than in the first reactor product gas) (col. 9, l. 59 – col. 10, l. 9).  Mansour 1991 teaches that the product gas should be subjected to one or more gas clean-up steps to produce new conditioned syngas (col. 9, ll. 1-14).  Mansour 1991 teaches that the product gas, after cleaning, can be used as a high-quality hydrogen rich gas for combustion (col. 9, ll. 7-14), hence, a person of ordinary skill in the art at the time of filing would have found it obvious to use the cleaned product gas (conditioned syngas) as fuel gas for combustion in the first and second stage reformers.
Mansour 2009 teaches using the process of Mansour 1991 to produce a syngas from carbonaceous material [0041] and delivering the produced syngas to a synthesis reactor (synthesis system) for the generation of liquid fuel, chemicals and tail gas ([0035-7], [0040]).
Thus the disclosures of Mansour 2009 and Mansour 1991 make obvious a method of producing liquid fuel and/or chemicals from a carbonaceous material, comprising providing a steam reformer having a plurality of pulse combustion heat exchangers in thermal contact with a particulate heat transfer material, introducing carbonaceous material into the steam reformer along with superheated steam, 
Neither Mansour 2009 nor Mansour 1991 teach that a combustion stream comprising carbon dioxide and excess oxygen-containing gas is produced in the hydrocarbon reformer wherein it reacts with product gas to generate additional syngas (hydrogen and carbon monoxide); however, a person of ordinary skill in the art at the time of filing would have found it obvious for the hydrocarbon reforming to comprise producing a combustion stream comprising carbon dioxide and excess oxygen-containing gas reacted with the product gas from the first reformer to generate additional hydrogen and carbon monoxide in view of the teachings of Knight.

Hence, a person of ordinary skill in the art at the time of filing would have found it obvious to practice the method for producing liquid fuel and/or chemicals from a carbonaceous material made obvious by Mansour 2009 in view of Mansour 1991 and Knight wherein the hydrocarbon reformer taught by Knight is substituted for the second stage nickel catalyst steam reformer employed as a hydrocarbon reformer in Mansour 1991 and to use the same feedstock as the second stage hydrocarbon reformer in Mansour 1991, i.e. the first reactor product gas, for producing syngas and to use a portion of the conditioned syngas, i.e. purified syngas comprising hydrogen, as the fuel source for the combustor because Knight teaches that the fuel for combustion can comprise hydrogen from syngas produced in the process and Knight teaches that their hydrocarbon reformer is highly tolerant of impurities in the feedstock and are easily adjustable to different feedstock; thus, Knight’s hydrocarbon reformer would be an prima facie obvious.
The combustion process in the method made obvious by Mansour 2009, Mansour 1991 and Knight, comprising reacting a portion of conditioned syngas and an oxygen-containing gas in the burner to produce a combustion stream would necessarily produce a combustion stream comprising carbon dioxide and excess oxygen-containing gas because carbon dioxide would be one of the oxidation products from the combustion and the combustion would not be 100% efficient; thus, unreacted oxygen-containing gas would also be present.
As detailed above, the process made obvious by Mansour 2009, Mansour 1991 and Knight in Knight’s hydrocarbon reformer would comprise reacting a second portion of conditioned syngas and an oxygen-containing gas to produce a combustion stream comprising carbon dioxide and excess oxygen-containing gas, and reacting the combustion stream with at least a portion of the first reactor product gas to generate additional hydrogen and carbon monoxide, to thereby produce an improved syngas having a higher concentration of carbon monoxide and a lower concentration of hydrocarbons than in the first reactor product gas, wherein the second portion of conditioned syngas and the first reactor product gas are introduced into the hydrocarbon reformer through separate inputs; therefore, claim 1 is prima facie obvious.
Regarding claim 2, Mansour 2009 teaches compressing the produced syngas after gas clean-up [0035]; hence, a person of ordinary skill in the art at the time of filing would have found it obvious to compress the new conditioned syngas, prior to both (i) prima facie obvious.
Regarding claim 3, Mansour 2009 teaches using a carbon converter (carbon trim cell) to react char in the product gas with steam and oxygen ([0049-51], [0062]); hence, a person of ordinary skill in the art at the time of filing would have found it obvious to react the char from the first reactor product gas with steam and an oxygen-containing gas in a carbon converter (carbon trim cell) to form a second reactor product gas and to include the second reactor product gas in the hydrocarbon reformer to produce an improved syngas; therefore, claim 3 is prima facie obvious.
Regarding claims 4-5, both Mansour 2009 and Mansour 1991 teach cleaning up the product gas, with Mansour 2009 teaching compression of the product gas and the removal of impurities ([0035], [0039], [0040]) while Mansour 1991 teaches that hydrogen sulfide is a contaminant to be removed (col. 20, ll. 23-33); hence, a person of ordinary skill in the art at the time of filing would have found it obvious to subject the product gas to multiple clean-up processes with compression of the gas between the processes wherein the clean-up process removes hydrogen sulfide; therefore, claims 4-5 are prima facie obvious.
Regarding claim 6, Mansour 2009 teaches separating hydrogen gas (H2) from the product gas which would produce hydrogen and an off-gas stream [0035]; hence, a person of ordinary skill in the art at the time of filing would have found it obvious to transfer a portion of the new conditioned syngas to a hydrogen separation system to produce hydrogen and a first off-gas stream; therefore, claim 6 is prima facie obvious.
prima facie obvious.
Regarding claim 8, Mansour 2009 teaches that the product gases (e.g. conditioned syngas) and waste gases (from the cleanup train or tail gas) can be used to provide heat for the indirectly heated Thermochemical fluid-bed reactor, i.e. to the pulse combustion heat exchangers of the first steam reformer of the process; hence, a person of ordinary skill in the art at the time of filing would have found it obvious to transfer to the pulse combustion heat exchangers, both the first portion of conditioned syngas and at least a portion of the first off-gas stream, and combusting both therein; therefore, claim 8 is prima facie obvious.
Regarding claim 9, likewise, it would be obvious to deliver the product gases (e.g. conditioned syngas) and waste gases (from the cleanup train or tail gas) to the hydrocarbon reformer; hence, a person of ordinary skill in the art at the time of filing would have found it obvious to transfer to the hydrocarbon reformer, both the second portion of conditioned syngas and at least a portion of the first off-gas stream, to form the improved syngas; therefore, claim 9 is prima facie obvious.
Regarding claim 17, Mansour 2009 teaches that the product gas can be used for generating electricity with a gas turbine [0035-7]; hence, a person of ordinary skill in the art at the time of filing would have found it obvious to use the tail gas from the synthesis prima facie obvious.
Regarding claim 18, Mansour 2009 teaches that the tail gas from the synthesis system can be used for the indirect heating of the steam reformer, i.e. to the pulse combustion heat exchangers [0040]; hence, a person of ordinary skill in the art at the time of filing would have found it obvious to transfer to the pulse combustion heat exchangers, both the first portion of conditioned syngas and a portion of the tail gas formed in step (f), and combust both therein; therefore, claim 18 is prima facie obvious.
Regarding claims 19-20, Mansour 2009 teaches that the synthesis system produces methanol and dimethyl ether (DME) using a catalyst [0071-2]; hence, the system produces dimethyl ether with at least one catalyst; therefore, claims 19-20 are prima facie obvious.
Regarding claim 30, as discussed above, the method made obvious by Mansour 2009, Mansour 1991 and Knight would comprise the formation of the combustion stream in the hydrocarbon reformer in the combustion zone of the reactor and the production of syngas (hydrogen and carbon monoxide) can occur in a lower zone within the hydrocarbon reformer ([0051], Fig. 2); therefore, claim 30 is prima facie obvious.
Regarding claim 31, Knight teaches that the hydrocarbon reformer comprises a down-flow, non-catalytic pressure vessel (down-flow - ([0051], Fig. 2); non-catalytic - [0014]; pressure vessel – Figs. 3-6); therefore, claim 31 is prima facie obvious.

Claims 1-20 and 30-33 are rejected under 35 U.S.C. 103 as being unpatentable over Mansour 2009 in view of Mansour 1991, Knight and Chandran et al., US 2019/0010050 (cite B, PTO-892, 11/2/2020; herein “Chandran”).
The discussion of Mansour 2009, Mansour 1991 and Knight regarding claims 1-9, 17-20 and 30-33 set forth in the rejection above is incorporated herein.
Mansour 2009 and Mansour 1991 don’t teach that the method comprises an upgrading system which produces one or more upgraded liquid fuels, naphtha and a second off-gas stream; however, a person of ordinary skill in the art at the time of filing would have found it obvious for the method made obvious by Mansour 2009 in view of Mansour 1991 and Knight to further comprise an upgrading system which produces one or more upgraded liquid fuels, naphtha and a second off-gas stream as taught by Chandran.
Chandran teaches systems for the use of unconditioned syngas (Abst.) wherein the syngas is upgraded to kerosene, diesel and gas [0004]; hence, a person of ordinary skill in the art at the time of filing would have found it obvious to practice the method made obvious by Mansour 2009 in view of Mansour 1991 and Knight wherein a portion of the liquid fuel produced in step (f) and a portion of the hydrogen obtained from the hydrogen separation system are transferred to an upgrading system to produce one or more upgraded liquid fuels, naphtha and a second off-gas stream; therefore, claim 10 is prima facie obvious.
Regarding claim 11, Mansour 2009 teaches that the product gas can be used for generating electricity with a gas turbine [0035-7]; hence, a person of ordinary skill in the prima facie obvious.
Regarding claim 12, Mansour 2009 teaches that the product gases (e.g. conditioned syngas) and waste gases (from the cleanup train or tail gas) can be used to provide heat for the indirectly heated Thermochemical fluid-bed reactor, i.e. to the pulse combustion heat exchangers of the first steam reformer of the process; hence, a person of ordinary skill in the art at the time of filing would have found it obvious to transfer to the pulse combustion heat exchangers, both the first portion of conditioned syngas and at least a portion of the second off-gas stream, and combusting both therein; therefore, claim 12 is prima facie obvious.
Regarding claim 13, likewise, it would be obvious to deliver the product gases (e.g. conditioned syngas) and waste gases (from the cleanup train or tail gas) to the hydrocarbon reformer; hence, a person of ordinary skill in the art at the time of filing would have found it obvious to transfer to the hydrocarbon reformer, both the second portion of conditioned syngas and at least a portion of the second off-gas stream, to form the improved syngas; therefore, claim 13 is prima facie obvious.
Regarding claim 14, Mansour 2009 teaches that the aim of the invention is to generating electricity with a gas turbine [0035-7]; hence, a person of ordinary skill in the art at the time of filing would have found it obvious to use the naphtha for generating electricity with a gas turbine; therefore, claim 14 is prima facie obvious.
Regarding claim 15, it would be obvious to deliver the product gases (e.g. conditioned syngas) and waste gases (from the cleanup train or tail gas) to the hydrocarbon reformer as detailed above; hence, a person of ordinary skill in the art at prima facie obvious.
Chandran teaches that the upgraded fuel can be diesel [0004]; hence, a person of ordinary skill in the art at the time of filing would have found it obvious for the one or more upgraded liquid fuels to comprise diesel; therefore, claim 16 is prima facie obvious.

Claims 1-22 and 30-33 are rejected under 35 U.S.C. 103 as being unpatentable over Mansour 2009 in view of Mansour 1991, Knight, Chandran and Gaddy, US Patent 5807722, issued 9/15/1998 (cite C, PTO-892, 11/2/2020; herein “Gaddy”).
The discussion of Mansour 2009, Mansour 1991, Knight and Chandran regarding claims 1-20 and 30-33 set forth in the rejection above is incorporated herein.
Mansour 2009 in view of Mansour 1991 and Knight made obvious the claimed method wherein the produced syngas is used in a synthesis system to produce liquid fuels and chemical, but Mansour 2009 doesn’t teach that the synthesis system comprises a bioreactor containing microorganisms and produces ethanol or the chemicals listed in claim 22; however, a person of ordinary skill in the art at the time of filing would have found it obvious to use a synthesis system which comprises a bioreactor containing microorganisms and produces ethanol or acetate as taught by Gaddy.
e.g. ethanol or acetate) from waste gases as shown by Gaddy, a person with ordinary skill in the art before the effective filing date of the claimed invention would have further altered the modified method of Mansour by having the produced syngas used in a synthesis system to produce liquid fuels (e.g. ethanol) and chemicals (e.g. acetate) wherein the synthesis system uses microorganisms to produce ethanol or acetate.  Obviousness is based on the rationale that combining prior art elements would yield predictable results; hence, a person of ordinary skill in the art at the time of filing would have found it obvious to practice the method made obvious by Mansour 2009 in view of Mansour 1991, Knight and Chandran wherein the synthesis system comprises a bioreactor containing microorganisms and the method comprises producing ethanol and/or acetate with a reasonable expectation of success because Gaddy demonstrates the ability of synthesis systems comprising a bioreactor containing microorganisms to produce ethanol and acetate from waste gases; therefore, claims 21 and 22 are prima facie obvious.

Response to Arguments
Applicant's arguments filed 9/20/2021 have been fully considered but they are not persuasive.  Regarding the prior rejections under 35 U.S.C. § 103, Applicants argue that Zanichelli does not teach a hydrocarbon reformer comprising separate inputs for the second portion of conditioned syngas and the first reactor product gas (Remarks, .

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Trent R Clarke whose telephone number is (571)272-2904. The examiner can normally be reached M-F 10-7 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/TRENT R CLARKE/           Examiner, Art Unit 1651                                                                                                                                                                                             

/RENEE CLAYTOR/           Supervisory Patent Examiner, Art Unit 1651